DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
 
Response to Amendment
The Amendment filed on 08/26/2021 has been entered. Claims 1-3, 6-20 and 22 remain pending in the application. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-10 limit groups R101 and R102 to be a large list of possible substituents. Claim 1 from which claims 9-10 depend further limits that at least one of these groups is one of a much smaller subset of groups that is substituted with a specific group (trimethyl silyl). Claim 9-10 appear to be directed to compounds outside of the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 6-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2005/0064233) (Matsuura) in view of Kim et al (US PG Pub 2012/0326133) (Kim) and further in view of Funahashi (US 2008/0102311) (Funahashi).

In reference to Claim 1, Matsuura teaches an organic electroluminescence device comprising a pair of electrodes and a layer of an organic light emitting medium disposed between the pair of electrodes, wherein the layer of an organic light emitting medium comprises one compound selected from substituted arylamines having 10 to 100 carbon atoms of formula (V) and one compound selected from a spirofluorene derivative of formula (III) (Matsuura [0009]-[0010] [0015], [0023]), for example a compound EM42 (Matsuura [0090]) as shown below at a ratio of 1:99 to 20:80 (Matsuura [0094])

    PNG
    media_image1.png
    131
    480
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    112
    191
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    120
    469
    media_image3.png
    Greyscale


Given that Matsuura discloses the device that encompasses the presently claimed device, including wherein the organic layer comprises an arylamine of formula (V) and a spirofluorene derivative of formula (III) such as EM42, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Matsuura and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

While Matsuura teaches that the group X of the formula (V) is preferably derived from chrysene (Matsuura [0025]), it does not expressly teach a compound of the instantly claimed formula I. 

With respect to the difference, Kim teaches an organic light-emitting device including: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer may include a first layer including the compound of Formula 1 (Kim [0024]) as shown below wherein the first layer includes an emission layer and the compound of Formula 1 is employed as a dopant

    PNG
    media_image4.png
    306
    551
    media_image4.png
    Greyscale

for example, wherein in the Formula 1; n and m are each 0 (Kim [0049]); a and b are each 1 (Kim [0049]); ; R1 and R3 are each an unsubstituted C6 aryl group; R2 and R4 are each a substituted C6 aryl group (Kim [0048] [0074] [0069]) and wherein the groups X and Y are bound to any position of benzochrysene (Kim [0050]), for example, the 2 and 8 position of the benzochrysene, respectively.

Kim discloses the compound of formula 1 that encompasses the presently claimed light emitting device, including wherein in the Formula 1; n and m are each 0; a and b are each 1; R1 and R3 are each an unsubstituted C6 aryl group; R2 and R4 are each an substituted C6 aryl group wherein substituents are selected from a halogen and an aryl group and wherein the groups X and Y are bound to any position of benzochrysene, for example, the 2 and 8 position of the benzochrysene, respectively. Each of the disclosed substituents from the Markush groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 of Kim to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention. Kim further teaches that this compound has improved luminescent efficiency and color purity (Kim [0007] [0136]).

In light of the motivation of using the aromatic amine that is a benzo chrysene of Kim as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the benzo chrysene amine as described by Kim as the aromatic amine in the device of Matsuura in order to improve luminescent efficiency and color purity and thereby arrive at the claimed invention. 

Matsuura in view of Kim does not expressly teach that the substituent of the arylamine group is a silyl group as instantly claimed. 

With respect to the difference, Funahashi teaches aryl diamine compounds of the formula (6) as shown below that include those disclosed by Kim and teach that substituents X9 and X10 are each represented by the formula below right (Funahashi [0071]- [0074]) for example wherein R5, R6 and R7 are each methyl (See e.g. D-4-1 Funahashi p 14). 

    PNG
    media_image5.png
    158
    342
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    103
    118
    media_image6.png
    Greyscale

Funahashi further teaches that these bulky substituents result in steric repulsions between the structures giving devices with a long life (Funahashi [0076]; [0078]). 

In light of the motivation of using the silyl group substituents as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the bulky silyl group substituents as described by Funahashi as the substituents in the compound of Kim in order to increase intermolecular steric repulsion giving devices with long lifetimes and thereby arrive at the claimed invention. 



For Claim 1: The formula 1 reads on the first compound wherein in the Formula 1 R1, R3-R7, and R9-R14 are each a hydrogen, R2 and R8 are each a group represented by Formula A, wherein in the Formula A, a101 is 0 and R101  are each a C6 aryl group substituted with  a trimethyl silyl and R102 are each a C6 aryl group and compound EM42 reads on a compound of formula 2-3 n231 to n234 are each 1 and R231 to R234 are each biphenyl, b235 to b238 are each 1, and R235 to R238 are each hydrogen and the compounds are included at the claimed ratio range. 
For Claim 2: The light emitting medium layer reads on the light emitting layer comprising the two compounds. 
For Claim 3: Reads on wherein R1, R3-R7, and R9-R14 are each a hydrogen, R2 and R8 are each a group represented by Formula A.
For Claim 8: Reads on wherein a231 to a234 are each 0.
For Claim 9-10: Reads on wherein R101 and R102 are each a phenyl group or phenyl group substituted with a trimethyl silyl group.
For Claim 11 and 12: Reads on wherein R231 to R234 are each biphenyl.
For Claim 13: Reads on wherein R235 to R238 are each hydrogen. 
For Claim 14: Reads on wherein R235 to R238 are each hydrogen. 
For Claim 13: Reads on wherein R211 and R212 are each hydrogen.
For Claim 14: Reads on wherein R211 and R212 are each hydrogen.
For Claim 15: Reads on formula 1-1. 
For Claim 16: Reads on compound 3.
For Claim 17: Reads on formula 2-13 wherein a 231 is to a234 is 0, b231 to b234 is 1 and each of R231 to R234 is biphenyl. 
For Claim 18: Reads on formula 2-25.
For Claim 19: Reads on formula H-52.

In reference to Claims 6-7, the claim further limits the L groups, which are optional embodiments of claim 1 (i.e. a# are each independently selected from 0, 1, and 2) and therefore not required. As such, claims 6-7 are rejected based on similar reasons to claim 1.

In reference to claims 20 and 22, Matsuura in view of Kim and Funahashi teaches the device as described above with respect to claim 2. Matsuura does not expressly state that the amine compound is a dopant and that the spirobifluorene compound is a host. However, these terms are not particularly limiting. Matsuura does teach that the spirobifluorene compound is used in a larger amount than the amine compound and the examples would appear to be consistent with its role as a host and the amine acting as a dopant. Furthermore, regardless of the absence of the label ‘host’ and ‘dopant’ from the description of Matsuura, the claimed and prior art devices are identical in structure and composition. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean M DeGuire/Examiner, Art Unit 1786